Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 7/21/2020
2.	Claims 1-20 are pending in this application. Claims 1, 8 and 15 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michals et al (“Michals” US 2019/0235455).


a memory component configured to store a tag bundle that include at least one tag field (see paragraphs [0090], [0095], [0096] and [0104]; e.g., tag groups… addition/modification/deletion of tagging data); 
a user interface configured to identify at least one record, wherein each record of the at least one record includes at least one tag and corresponds to a point of the building management system, and each tag of the at least one tag defines a structural or functional relationship between points of the building management system (see paragraphs [0007], [0008], [0010], [0011] and [0011]; e.g., adding tags to a first entity…the first entity includes a sensor, a device, or a point… system library includes a number of relationships between a number of tags and a number of entities; also see fig 11 and paragraphs [0123]-[0124]); and 
a processor configured to update the at least one tag of the at least one record based on the at least one tag field of the tag bundle (see paragraphs [0090], [0106] and [0120]; e.g., update module…add/remove tags from devices). 

Regarding claim 2, Michals discloses wherein the at least one tag field identifies at least one selected from a group consisting of a new tag to be added to the at least one record or an existing tag to be removed from the at least one record (see fig 11 and paragraph [0124]; e.g., the Add Tags button may add tags to the devices and points and the Remove Tags button may remove the tags.). 

Regarding claim 3, Michals discloses wherein the at least one tag field further identifies which records of the at least one record to apply the at least one tag field (see paragraphs [0120]-[0126]). 

Regarding claim 4, Michals discloses wherein the user interface identifies the at least one record by dragging-and-dropping a representation of the tag bundle to the at least one record (see paragraphs [0115] and [0171]). 

Regarding claim 5, Michals discloses wherein the processor updates tags associated with the at least one record by: adding a new tag identified by the at least one tag field to the at least one record based on a lack of association of the at least one record to the new tag; and removing an existing tag identified by the at least one tag field from the at least one record based on an association of the at least one record to the existing tag (see paragraphs [0105]-[0111]). 

Regarding claim 6, Michals discloses wherein the user interface generates the tag bundle by providing, to a tag bundle window, an identification of the tag bundle and at least one selected from a group consisting of a new tag to be added or an existing tag to be removed (see claim 1 above). 

Regarding claim 7, Michals discloses wherein the at least one tag field is associated with a building management type, a building management location, or a 

Claims 8-14 are similar in scope to claims 1-7, respectively, and are therefore rejected under similar rationale.

Claims 15-20 are similar in scope to claims 1-6, respectively, and are therefore rejected under similar rationale.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Brooks et al (US 20080282198 A1).
Marti et al (US 20190372793 A1).
Rosenberger (US 20100211535 A1).
Coogan et al (US 20130218349 A1).
Hallendy et al (US 20210063039 A1).
Jaworski et al (US 20200106634 A1).
North et al (US 20170201599 A1).
Kulesza et al (US 20150227531 A1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/           Primary Examiner, Art Unit 2174